Case 1:17-cv-07458-MKB-ST Document 83 Filed 06/14/19 Page 1 of 2 PageID #: 1235



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 OSCILLOSCOPE PICTURES, INC.,                        )
                                                     )
                               Plaintiff,            )          Case No. 17-cv-07458-MKB-ST
        v.                                           )
                                                     )
 DEAFUEH MONBO and TAJE MONBO,                       )
 both individually and doing business as             )
 12 O’CLOCK BOYZ,                                    )
                                                     )
                               Defendants.           )


      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

 OSCILLOSCOPE PICTURES, INC., and their counsel hereby give notice that the above-

 captioned action is voluntarily dismissed without prejudice.

 Dated: June 14, 2019

                                              MELONI & MCCAFFREY
                                              A Professional Corporation



                                              By: ___________________________
                                                   Robert S. Meloni (RM-8087)
                                              3 Columbus Circle, 15th Floor
                                              New York, New York 10036

                                              Attorneys for Plaintiff Oscilloscope
                                              Pictures, Inc.




                                                1
Case 1:17-cv-07458-MKB-ST Document 83 Filed 06/14/19 Page 2 of 2 PageID #: 1236



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 14, 2019, the foregoing document is being served on
 all counsel of record or pro se parties identified below in the manner specified, either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties who are not authorized to receive electronically Notices of
 Electronic Filing.

                    David D. Lin, Esq.
                    Lewis & Lin, LLC
                    81 Prospect Street
                    Suite 8001
                    Brooklyn, NY 11201
                    Email: david@ilawco.com

                    Attorneys for Defendants


 Dated: June 14, 2019

                                                            By: /s/ Robert S. Meloni




                                               2
